Citation Nr: 1743633	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-50 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  

2.  Entitlement to an increased rating for pes planus, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a fragment wound to the left hand with associated ankylosis of the thumb, index, and long finger, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for left wrist carpal tunnel syndrome (secondary to left hand wound), currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable rating for a left hand scar due to a fragment wound.  
7.  Entitlement to a compensable rating for a left wrist scar due to surgery for left carpal tunnel syndrome.   

8.  Entitlement to service connection for a bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for insomnia.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1943 to January 1946.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The record in this matter consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in June 2017.  

The claim to reopen service connection for a low back disability is decided below.  The underlying claim, in addition to the claims remaining on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied a claim to reopen service connection for back disability in a March 2012 rating decision the Veteran did not appeal to the Board. 

2.  Evidence received since the March 2012 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Given the favorable disposition of the request to reopen the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Petition to Reopen a Claim for Service Connection for a Back Disability

The Veteran asserts that he incurred chronic back disability during service as the result of a motor vehicle accident (MVA) in the Philippines in the mid 1940s.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

The Veteran filed his original service connection claim for a back disability in December 1974.  In an unappealed March 1975 rating decision, the RO denied his claim.  The Veteran again claimed service connection for a back disability on multiple occasions, which the RO and Board denied in multiple previous decisions.  In March 2012, the RO again denied the Veteran's claim to reopen service connection.  The Veteran did not appeal the decision.  As such, the March 2012 rating decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.  In the March 2012 final decision, the AOJ considered service treatment records (STRs) that are negative for back disability, statements from the Veteran in 1957 indicating that he had injured his back in 1952 during civilian employment, lay statements from the Veteran and from fellow service members attesting that the Veteran injured his back in a jeep accident in the 1940s, and medical evidence documenting medical treatment for back and lumbar spine problems since the early 1950s.    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In March 2013, the Veteran filed another claim to reopen service connection for a back disability, which the RO denied in the April 2014 rating decision on appeal.  Additional evidence has been included in the record since the March 2012 final rating decision.  The additional evidence consists of VA medical evidence documenting continuing back disability, additional lay assertions from the Veteran asserting original back injury in the mid 1940s, and a document dated in the mid 1970s indicating a Social Security Administration (SSA) award for disability.  This SSA document, evidencing receipt of disability benefits from SSA as early as the 1970s, was not in the record previously (although the record did contain evidence indicating that an SSA application for disability benefits had been previously denied).  This evidence is of course new evidence.  Further, the evidence is material evidence inasmuch as the Veteran's representative has indicated that the SSA disability award related to back disability.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., back disability that may relate to the reported MVA during service).  Accordingly, the claim of entitlement to service connection for back disability is reopened.  The issue will be addressed further in the remand section below.  


ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.  


REMAND

A remand of the issues remaining on appeal is warranted for the following reasons.  

First, the record indicates that the Veteran has received SSA disability benefits.  However, as indicated by the Veteran's representative in April 2015, there is no indication in the record that VA has attempted to obtain relevant information from SSA.  VA is obliged to attempt to obtain and consider such information.  A remand is therefore necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the Veteran should undergo a VA compensation examination into the service-connection claim for back disability.  The record documents back disability since the early 1950s, and is divided on the issue of whether he experienced a back injury during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Third, the claims are inextricably intertwined with the issue regarding TDIU, and the service connection claim for back disability.  As such, the claims should be decided together.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).

Fourth - if, following readjudication of the claims the Veteran's schedular ratings do not satisfy the criteria for the assignment of a TDIU under 38 C.F.R. § 4.16(a) - the case should be referred to the VA Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of whether a TDIU has been warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in April 2017. 

2.  Request from SSA relevant records involving the Veteran pertaining to disability benefits.  

3.  Schedule the Veteran for VA compensation examination to determine the nature and etiology of his back disability.  The examiner should review the claims folder, and then respond to the following question. 

Is it at least as likely as not (i.e., probability of 50 percent or higher) that the back disability is related to an in-service disease, event, or injury?

In answering this question, please consider and address the lay statements of record from the Veteran and his fellow service members describing a jeep accident in the Philippines in the mid 1940s.  

Any opinion or conclusion reached should be fully explained.

4.  If the schedular criteria for the assignment of a TDIU under 38 C.F.R. § 4.16(a) are not met, refer the case to the VA Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of whether a TDIU has been warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Evidence of record indicates that the Veteran may have been unable to secure and follow a substantially gainful occupation as the result of service-connected pes planus, and service-connected left upper extremity disability.  The record indicates that disability involving three of these four extremities may cause him to be unemployable.        

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the June 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided with another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


